Citation Nr: 1504993	
Decision Date: 02/03/15    Archive Date: 02/09/15

DOCKET NO.  12-32 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an initial compensable evaluation for erectile dysfunction.

2.  Entitlement to a rating in excess of 50 percent for major depressive disorder (MDD). 

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	John March, Agent


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 

INTRODUCTION

The Veteran had active duty from October 1969 to May 1972.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

On his substantive appeal, the Veteran requested a videoconference hearing.  A hearing was scheduled for April 4, 2014.  The Veteran did not appear at the scheduled hearing.  As the record does not contain good cause for not appearing or an additional request for an appeals hearing, the Board deems the Veteran's request for a hearing to be withdrawn.  See 38 C.F.R. § 20.702 (2014).

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the period prior to August 18, 2011, the Veteran's erectile dysfunction was not manifested by both a deformity of the penis and loss of erectile power.

2.  Beginning August 18, 2011, the Veteran's erectile dysfunction was manifested by both a deformity of the penis and loss of erectile power. 

3.  Throughout the entire period on appeal, the Veteran's MDD was manifested by symptoms, including depressed mood, flat affect, irritability, chronic sleep impairment, disturbances of mood and motivation, and difficulty establishing and maintaining effective relationships, were productive of occupational and social impairment with reduced reliability.  The probative evidence of record is against finding that the Veteran's symptoms were productive of occupational and social impairment with deficiencies in most areas.


CONCLUSIONS OF LAW

1.  Beginning August 18, 2011, the criteria for a 20 percent rating, but no higher, for erectile dysfunction have been met.  38 U.S.C.A. §§ 1155, 5103, 5103, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.21, 4.115b, 4.119 Diagnostic Code 7522, (2014).

2.  For the entire period on appeal, the criteria for a rating in excess of 50 percent for MDD have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.4, 4.7, 4.126, 4.130, Diagnostic Code 9434 (2014).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As required by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist Veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2014).  Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim or claims.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi, the United States Court of Appeals for Veteran's Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  18 Vet. App. 112, 120-21 (2004).  

With regard to the Veteran's claim for an increased rating for erectile dysfunction, in an April 2011 letter, VA satisfied its duty to notify the Veteran.  Specifically, the letter notified the Veteran of the information and evidence necessary to substantiate the claim; information and evidence that the VA would seek to provide; information and evidence that the Veteran was expected to provide; and about the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

With regard to the Veteran's claim for an initial evaluation in excess of 50 percent for MDD, the issue arises from a disagreement with the initial rating following the grant of service connection.  Once service connection is granted the claim is substantiated, and additional VCAA notice is not required.  38 C.F.R. § 3.159(b)(3) (2014).

VA has satisfied its duty pursuant to 38 U.S.C.A § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2014) to assist the Veteran.  The Veteran's VA medical records and lay statements are of record.  The Board notes that VA treatment records indicated that the Veteran received workers compensation and disability.  As any decisions related to a workers compensation or SSA claim occurred well before the appeal period for the issues decided herein, they are not pertinent to the claims.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (holding VA is not required to obtain records in every case in order to rule out their relevance; rather, they are only required as long as a reasonable possibility exists that the records are relevant to the claim).  Accordingly, the Board finds that the workers compensation and Social Security Administration records are not relevant to the claims decide herein.  Thus, the duty to obtain relevant records on the Veteran's behalf is satisfied.  See 38 C.F.R. § 3.159(c) (2014).

The Veteran was provided VA examinations in April 2011, June 2011, and December 2012.  The examination reports reflect that the examiners reviewed the Veteran's record, recorded his current complaints, conducted appropriate examinations, rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record, and rendered findings pertinent for consideration under the applicable schedular rating criteria.  The Board finds that the VA examination reports are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Based on the foregoing, the Board finds that VA has satisfied its duties to notify and assist.  The Board will therefore review the merits of the Veteran's claims, de novo.  

Legal Criteria 

Disability ratings are assigned, under a schedule for rating disabilities, based on a comparison of the symptoms found to the criteria in the rating schedule.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the ratings schedule.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).

The primary concern in a claim for an increased evaluation is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  Additionally, a staged rating is warranted if the evidence demonstrates distinct periods in which a service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal.


Analysis 

The Board notes it has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, as to each claim.

Erectile Dysfunction

The Veteran asserts that a compensable rating is warranted for his erectile dysfunction.  Special monthly compensation for loss of use of a creative organ has also been assigned since September 2008.

Under Diagnostic Code 7522, a 20 percent disability rating is assigned for a penis deformity with a loss of erectile power.  This is the sole disability rating provided under this diagnostic code provision.  38 C.F.R. § 4.115b, Diagnostic Code 7522 (2014).  

As "deformity" is not defined in the rating criteria, the term is given its ordinary meaning.  In medical terminology, a "deformity" is a distortion of any part or general disfigurement of the body.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 478 (32nd ed. 2012).  A synonym for "deformity" is "misshapen."  WEBSTER'S NEW COLLEGE DICTIONARY 718 (3d ed. 2008).

A June 2011 VA examination report noted that the Veteran had experienced erectile dysfunction since his prostate surgery.  The examiner noted that the Veteran had been treated with Viagra, vacuum, and needles with poor response.  The Veteran reported that he had trouble maintaining an erection, was no longer receiving treatment, and was not sexually active.  He noted that he was considering having surgery to implant a penile pump.  Upon examination of the Veteran's genitals, his glands, shaft, testes, epididymis, and spermatic cord were all within normal limits.

A June 2011 VA urology operative record noted that the Veteran had a three-piece inflatable penile prosthesis placed via an infrapubic approach.  An August 18, 2011 post-operative record noted that the Veteran reported that he was doing well since his penile implant.  Physical examination revealed normal development.  The Veteran's infrapubic incision was clean, dry, and intact.  His phallus was within normal limits, the physician was able to palpate the decompressed cylinders, scrotal pump was non-tender, and was within the dependent scrotum.  The Veteran's inflatable penis pump was cycled on and his penis was noted to have a mild bend to the left, but otherwise appeared normal.

At his June 2012 male reproductive examination, the Veteran's diagnosis of erectile dysfunction was confirmed.  The Veteran reported that he had penile deformity.  The Veteran stated that he had a penile implant placed due to his inability to achieve an erection with or without medication.  He stated he was able to achieve an erection via his pumping mechanism and orgasm and ejaculate.  However, he reported that he had a burning and sharp pain in his glans and urethra.  Upon physical examination, the examiner noted that the Veteran's penis was abnormal and that he had a penis deformity.  Specifically, the examiner observed that the Veteran's penis deviated toward the left of the shaft due to his penile implants.  The Veteran's testes and epididymis were noted to be normal. 

Throughout the entire period on appeal, the evidence of record indicates that the Veteran's erectile dysfunction was manifested by loss of erectile power.  Prior to August 18, 2011, the evidence of record weighs against finding that the Veteran's erectile dysfunction was manifested by a deformity of the penis.  Beginning August 18, 2011, the evidence of record indicates that the Veteran's erectile dysfunction was manifested by a deformity of the penis.  Accordingly, beginning August 18, 2011, a 20 percent rating is warranted.  38 C.F.R. § 4.115b, Diagnostic Code 7522 (West 2014).

The Board notes that the 20 percent rating is the maximum rating that may be assigned under this diagnostic code.  Furthermore, Diagnostic Code 7522 is the only diagnostic code applicable to the rating of erectile dysfunction symptomatology.  Id.  Therefore, the Board finds that the Veteran's symptomatology does not more nearly approximate that required for a higher rating under any other diagnostic code.  

Beginning August 18, 2011, a 20 percent rating, but no higher, for penis deformity with loss of erectile power is warranted.  Id. 

MDD

The Veteran's MDD has been rated under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9434 (2014), which, in applicable part, provides:

A 50 percent disability rating is warranted when the Veteran experiences occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent disability rating is warranted when the Veteran experiences occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work-like setting); and inability to establish and maintain effective relationships.  Id. 

A 100 percent disability rating is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closest relatives, own occupation, or own name.  Id.

The use of the term 'such as' in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating. See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase 'such symptoms as,' followed by a list of examples, provides guidance as to the severity of the symptoms contemplated for each rating, in addition to permitting consideration of other symptoms particular to each veteran and disorder, and the effect of those symptoms on his/her social and work situation. Id.  

In Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."

One factor to be considered is the global assessment of functioning (GAF) score which is a scale reflecting the "psychological, social and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  A GAF score of 51-60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well and has some meaningful interpersonal relationships. 

While the Rating Schedule does indicate that the rating agency must be familiar with the DSM IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130 (2014).  Thus, GAF scores do not automatically equate to any particular percentage in the Rating Schedule.  Rather, they are but one factor to be considered in conjunction with all the other evidence of record.

At his April 2011 VA examination, the Veteran reported that he had significant legal problems since leaving the military.  The most recent incident was in approximately 2008.  The Veteran noted that he had last worked in 2007 due to a work related injury.  He noted that he had been married three times and had three children and two grandchildren.  He reported he had approximately 5 close friends and that their activities primarily revolved around drinking.  The Veteran stated that he drank daily until he felt a buzz, which was approximately 6-8 beers.  

Upon mental status examination, the Veteran was casually dressed, his speech, psychomotor activity, and thought process and content were unremarkable, and he was cooperative and attentive.  His affect was flat and his mood was depressed.  The Veteran denied delusions and hallucinations.  With regard to homicidal ideation, he stated he had recently been let off probation stemming from domestic violence charges.  He also endorsed prior suicidal ideation, but stated he would never do it because he wanted to be there for his children.  He reported that he was able to perform his normal activities of daily living.  The Veteran reported serious difficulties after his third divorce, which he attributed to sexual problems, and noted that this had increased his irritability and anger with his wife.  He also noted that he felt worthless at times, in part due to having a college education which he had not used.  He noted that he had tried unsuccessfully to obtain employment with the United States Postal Service.  

The examiner noted that the Veteran described significant difficulties with mood, anhedonia, decreased appetite, disturbed sleep, psychomotor retardation, difficulty concentrating, and decreased motivation.  With regard to sleep, the Veteran stated that he usually spent 12 hours a day in bed and usually achieved 8 hours of sleep.  He reported that he experienced panic attacks in the 1980s, but denied recent panic attacks.  

The Veteran was diagnosed with alcohol dependence, cannabis dependence, opiate dependence, in full-sustained remission, and recurrent MDD.  The Veteran was assigned a GAF score of 63.  The examiner noted that the Veteran had difficulty engaging in relationships and felt numb related to his depression and difficulty engaging in romantic relationships because of his inability to perform sexually.  The examiner noted that the Veteran had significant difficulties related to irritability and angry outbursts, as evinced by his prior domestic violence charges.  The examiner noted that the Veteran's MDD affected his motivation and interest in activities, and caused a mild to moderate impact on employment, family relationships, judgment, thinking, and mood.  The examiner noted that the Veteran's symptoms affected his ability to maintain gainful employment, but would not prohibit him from working in a setting that would be more conducive to his limitations.  

VA treatment records dated June 2012 through October 2012 noted that the Veteran denied hallucinating and thoughts of harming himself or others.  He stated he had difficulty sleeping and had taken Trazodone and Xanax for a long time.  He declined a mental health referral, stating that he did not feel like he had current problems with anxiety and / or depression.  Throughout this period, the Veteran reported that he drank excessively and he was repeatedly advised by VA medical personnel that he should decrease his daily alcohol consumption.  

At his December 2012 VA examination, the Veteran reported that he continued to live alone.  With regard to socialization, he reported that he saw his mother, who lived in Connecticut, once every great while, but he noted that he kept in contact with both his father, who lived in Florida, and his mother via the telephone.  He reported that he had three adult children and three grandchildren.  He stated that two of his children lived in Connecticut and that he saw them 4-5 times per year during the holidays.  He reported that his other child lived in Maryland.  He did not indicate how often he saw his father or his child who lived in Maryland.  He reported that he contacted his children often to coordinate visits, but they did not generally call him back or schedule a meeting.  He noted that his younger children blamed him for the dissolution of his marriage to their mother.  The Veteran attributed his last two divorces to his sexual difficulties secondary to prostate cancer.  He denied any current romantic relationship and reported difficulty finding a woman who understood his reproductive issues.  He noted that his sexual dysfunction caused him to feel sad and depressed.  He reported that he had a couple people, including an uncle and a friend, with whom he spent time.  He noted that he went out to lunch with his uncle once a month and saw his friend every couple of weeks.  He reported that he last worked in 2007 as a truck driver, prior to sustaining a work-related injury. 

With regard to treatment, the Veteran reported he took Xanax and Trazodone daily.  He denied any other mental health treatment, including psychiatric hospitalization.  The Veteran denied any legal or behavior problems since his last VA examination.  He reported that he continued to drink 5-6 times per week with 4-16 drinks daily.  He denied any recreational drug use since his last VA examination.  

The examiner noted that the Veteran's mental disorder symptoms included depressed mood, chronic sleep impairment, disturbances of mood and motivation, and difficulty establishing and maintaining effective work and social relationships.  The examiner opined that the Veteran was competent to manage his own affairs.  

The examiner confirmed the prior diagnoses of MDD and alcohol dependence.  The Veteran was assigned a GAF score of 55.  The examiner opined that it was possible to differentiate between the two mental disorders.  Specifically, the examiner noted that the Veteran's symptoms of depressed mood, anhedonia, decreased appetite, insomnia, decreased energy, difficulty concentrating and making decisions, and some feeling of worthlessness were related to his MDD.  The examiner noted that the Veteran scored a 42 on his BDI-2 self-reported measure of depressive symptoms, which was suggestive of severe depressive symptoms.  The examiner opined that the Veteran's alcohol dependence diagnosis was related to his drinking behavior and was distinct from his depressive symptoms.  The examiner noted that the Veteran's alcohol dependence symptoms included tolerance, persistent desire / unsuccessful efforts to cut down, increased quantiles of consumption over longer periods of time than intended, and a great deal of time devoted to activities necessary to obtain, use, and recover from his alcohol consumption.   

The examiner opined that the Veteran's occupational and social functioning was best described as occupational and social impairment with reduced reliability and productivity.  The examiner stated that it would be speculative to attempt to separate the Veteran's level of impairment stemming from each of his disorders. 

As noted above, the Veteran is currently assigned a 50 percent rating for MDD.  The Board finds that the Veteran's symptoms do not produce functional impairment that more nearly approximate the criteria for a 70 percent evaluation.  While the Veteran's MDD has manifested by depressed mood, chronic sleep impairment, disturbances of mood and motivation, and difficulty establishing and maintaining effective work and social relationships, the evidence is against finding that these symptoms are productive in occupational and social impairment, with deficiencies in most areas.  The Board notes that the Veteran's GAF scores, which were 63 and 55, suggest mild to moderate symptoms.  Moreover, the December 2012 VA examiner specifically opined that the Veteran's present level of occupational and social impairment, even considering his substance abuse, was best described as occupational and social impairment with reduced reliability and productivity.  

The Board finds that the preponderance of the evidence does not suggest that the functional impairment stemming from the Veteran's MDD symptoms more nearly approximate the criteria for a 70 percent rating.  To the contrary, the evidence of record indicates that the Veteran was appropriately groomed and dressed, cooperative, and alert.  His thought process, speech, and psychomotor activity were within normal limits.  Additionally, he denied delusions, hallucinations, recent panic attack, and recent homicidal or suicidal ideation.  With regard to social functioning, he reported that he had several close friends with whom he regularly spent time.  He also indicated that the maintained contact with with his parents and visited his children and grandchildren, who lived locally, multiple times per year.  
The Board acknowledges the Veteran and his representative's assertions that the Veteran's MDD is more severe than currently rated, that his substance abuse is a form of self-medicating, and that he has a history of violent outbursts.  The Veteran and his representative are competent to report matters that they experience or observe, such as sleep disturbances, irritability, and depressed mood.  38 C.F.R. § 3.159 (2014); see also Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  However, as the evidence of record has not shown that the Veteran or his representative has had any specialized medical training or expertise, they are not competent to provide opinions of a medical matter, such as whether his symptoms satisfy a specific rating criteria or relate the Veteran's substance abuse to his MDD.  See Bostain v. West, 11 Vet. App. 124, 127 (1998).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (stating "a layperson is generally not capable of opining on matters requiring medical knowledge").  Their assertions cannot constitute competent medical evidence on those matters.  

The Board also acknowledges that the December 2012 examiner noted that the Veteran scored on his BDI-2 self-reported measure of depressive symptoms was suggestive of severe depressive symptoms.  However, the Board finds that this finding is inconsistent with the other evidence of record and cannot alone support granting a rating in excess of 50 percent.  

Therefore, the Board finds that the VA examination reports are the most probative evidence as to the current nature and severity of the Veteran's MDD.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (holding that factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).  The examination reports addressed the Veteran's reported symptoms, were based on an in-person psychological examination, and provided sufficient information to allow the Board to apply the schedular criteria.  Thus, although the Veteran and his representative's reports of symptoms have been considered and are probative, the Board attaches greater probative weight to the clinical findings of the skilled medical professionals.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

Therefore, the Board finds that the preponderance of the evidence is against the claim for an initial rating in excess of 50 percent.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

Extraschedular Consideration

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must consider whether the disability picture exhibits other factors such as, marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service.  38 C.F.R. § 3.321(b)(1) (2014).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

Here, the Board finds the Veteran's disability picture is not so unusual or exceptional in nature as to render the rating assigned herein inadequate.  The Veteran's service-connected MDD is evaluated as a psychiatric disability, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by the Veteran's MDD.  Thun, 22 Vet. App. at 115; see also 38 C.F.R. § 4.130, Diagnostic Code 9434 (2014).  During the appeal period, the Veteran's MDD was manifested depressed mood, flat affect, irritability, disturbances of sleep, mood, and motivation, and difficulty establishing and maintaining effective relationships.  When comparing this disability picture with the symptoms contemplated by the Schedule, the Board finds that the Veteran's symptoms are contemplated by a 50 percent disability rating.  With regard to the Veteran's erectile dysfunction, his symptoms of penis deformity with loss of erectile power are contemplated by the rating criteria.  Thus, the assigned ratings more than reasonably describe the Veteran's disability level and symptomatology and referral for extraschedular consideration is not warranted.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Moreover, at no time during the period under consideration has the Veteran asserted that the schedular criteria for his service-connected disabilities do not adequately described or reflected his symptomatology.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

Beginning August 18, 2011, the criteria for a 20 percent rating for erectile dysfunction is granted.

Entitlement to an initial rating in excess of 50 percent for MDD is denied.


REMAND

With regard to the Veteran's TDIU claim, there are multiple VA examination reports of record that address the effect of the Veteran's service-connected disabilities on his ability to obtain and maintain substantially gainful employment.  The Board notes that a June 2011 general medical examination report addressed the cumulative effects of the Veteran's status post prostate cancer and MDD.  However, in addressing the Veteran's physical limitations the examiner also considered a non-service connected left shoulder disability.  Accordingly, the opinion does not adequately inform the Board of the Veteran's physical limitations.  Moreover, none of the examination reports of record addresses the cumulative effects of all the Veteran's service-connected disabilities.  The Board notes that the Federal Circuit recently held that VA it not always required to get a single examination that considers the combined effects of the Veteran's service-connected disabilities in all TDIU claims.  See Geib v. Shinseki, 733 F.3d. 1350 (Fed. Cir. 2013).  However, in this case, the record is insufficient to evaluate the combined effect of the Veteran's service-connected disabilities without such an opinion.  An examination and opinion is required.  See 38 C.F.R. § 3.159 (2014).

The Board also finds that there may be outstanding evidence pertinent to the Veteran's appeals.  Specifically, a February 2008 mental health treatment record noted that the Veteran received worker's compensation and disability.  A January 2013 VA treatment record indicates that the Veteran was unemployed and had been granted partial disability.  As the evidence of record indicates the existence of potentially relevant workers compensation and Social Security Administration (SSA) records, the Board finds that a remand is warranted to obtain these outstanding records.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record all VA treatment records dated from January 2013 to present.   

2.  With the Veteran's assistance, request all records in connection with any claim for workers' compensation, including medical records and/or any administrative decisions.  All actions to obtain the requested records should be fully documented in the record.  If they cannot be located or no such records exist, the Veteran should be so notified.

3.  Obtain from the SSA the records pertinent to the Veteran's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim.

4.  Thereafter, the Veteran should be scheduled for a VA evaluation by a vocational specialist to ascertain and evaluate whether his service-connected disabilities render him unable to secure or follow a substantially gainful occupation. 

The specialist is requested to address the impact of the Veteran's service-connected disabilities (including MDD, status post prostate cancer with residual urinary frequency, tinnitus, erectile dysfunction, left ear hearing loss, and residual scar, anterior trunk, status post penile implant surgery associated with erectile dysfunction) on his ability to secure or follow a substantially gainful occupation consistent with his education and occupational experience.  When addressing the functional limitations, the specialist should not consider the effects of age or any nonservice-connected disabilities.  The specialist should detail the functional effects the Veteran's service-connected disabilities would have on his ability to perform physical and sedentary tasks.

A complete rationale should be given for any opinion provided.

5.  Thereafter, readjudicate the issue on appeal.  If the benefit is granted in full, provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time to response.  Thereafter, return the matter to the Board if warranted.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


